DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 11-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wagoner et al. US 2017/0005470 A1 (“Wagoner”).
As to claim 1, Wagoner discloses an electronic device, comprising: 
a battery (Paragraphs 8 or 38); and 
a battery management system (Paragraphs 8 or 39) configured to 
determine a predicted battery demand based on observed usage patterns (Paragraphs 26, 47, or 51 – e.g., “future output requirement” based on current and predicted conditions), 
predictively charge the battery to healthily accommodate the predicted battery demand (Paragraphs 26 or 48 – e.g., “state of charge adjustment”, e.g., to a “nominal setpoint” or “adjusted setpoint”), 
determine a predicted deviating battery demand based on a contextual signal, wherein the predicted deviating battery demand differs from the predicted battery demand (Paragraphs 47-49 – e.g., looking at changing operating conditions/data to forecast a future output requirement), and 
predictively charge the battery to healthily accommodate the predicted deviating battery demand (Paragraphs 47-49 – e.g., adjusting the setpoint/state of charge according to changing operating conditions/data).
As to claim 4, Wagoner discloses the device of claim 1.  Wagoner further discloses wherein the battery management system is configured to predictively charge the battery according to the predicted deviating battery demand for a deviation duration that is based on the contextual signal (Paragraph 47 – e.g., setpoints may be decided based on “15 minutes of future weather data”).
As to claim 5, Wagoner discloses the device of claim 4.  Wagoner further discloses wherein the battery management system is configured to return to predictively charging the battery according to the predicted battery demand at the conclusion of the deviation duration (Paragraphs 47-49 – e.g., setpoints decided based on weather data, with a default or nominal setpoint at a specific state of charge).
As to claim 11, Wagoner discloses the device of claim 1.  Wagoner further discloses wherein the battery management system includes a battery management integrated circuit (Paragraphs 39-42).
As to claim 12, Wagoner discloses the device of claim 1.  Wagoner further discloses wherein the battery management system includes a battery management application (Paragraphs 39-42 – e.g., application necessary in “firmware-programmable digital signal processor” or “programmable processor-based software-controlled computer”).
As to claim 13, Wagoner discloses the device of claim 1.  Wagoner further discloses wherein the battery management system includes an operating system of the electronic device (Paragraphs 39-42 – e.g., operating system necessary in “firmware-programmable digital signal processor” or “programmable processor-based software-controlled computer”).
Claims 14, 17, and 18 recite elements similar to claims 1, 4, and 5, and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner.
As to claim 2, Wagoner discloses the device of claim 1.  Wagoner does not explicitly disclose the additional limitations of claim 2.  However, Wagoner does teach changing the state of charge of the battery system according to the relative availability and demand of power (Wagoner Paragraphs 26, or 47-51), specifically mentions monitoring factors impacting the availability of power (Paragraphs 47 or 59 - e.g., wind speed) and gives a specific case of decreasing the battery charge (“adjusted setpoint”) 
As to claim 3, Wagoner discloses the device of claim 1.  Wagoner does not explicitly disclose the additional limitations of claim 3.  However, Wagoner does teach changing the state of charge of the battery system according to the relative availability and demand of power (Wagoner Paragraphs 26, or 47-51), specifically mentions monitoring factors impacting the availability of power (Paragraphs 47 or 59 - e.g., wind speed) and gives a specific case of increasing the battery charge (“adjusted setpoint”) when future output requirements increase.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for charging the battery to healthily accommodate the predicted deviating battery demand to include increasing a state of charge from a less-than-full state of charge to a full state of charge responsive to the predicted deviating battery demand predicting the electronic device is likely to be disconnected from a power source because in that usage scenario, the battery system will need to provide energy and the state of charge should be increased in order to provide power for as long as possible (see, e.g., Wagoner Paragraph 26 or 49).
Claims 15, 16, and 20 recite elements similar to claims 2 or 3, and are rejected for the same reasons.
Claims 6, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner as applied to claims 1 or 14 above, and further in view of Modi et al. US 2013/0204442 A1 (“Modi”).
As to claim 6, Wagoner discloses the device of claim 1.  Wagoner teaches accessing weather condition data for specific time frames in order to determine future system requirements.  Weather data may be considered a contextual signal following a schedule, but Wagoner does not explicitly disclose the use of a scheduling application to send the signal.  However, the missing element is well known in the art because while teaching the access of weather data and user control of a device, Modi teaches the use of network connections and remote access via smartphones or computers in order to obtain weather data and receive user commands (Modi Paragraph 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the contextual signal to be received from a scheduling application because sending information over a network or interfacing with a smartphone would necessarily use a scheduling application, e.g., to retrieve scheduled weather data or in order to organize data transmission over a network.
As to claim 10, Wagoner discloses the device of claim 1.  Wagoner teaches accessing weather condition data for specific time frames in order to determine future system requirements.  Weather data may be considered a contextual signal, but Wagoner does not explicitly disclose the use of a remote device to send the signal.  However, the missing element is well known in the art because while teaching the 
Claim 19 recites elements similar to claim 6, and is rejected for the same reasons
Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest an electronic device having the combination of elements of claims 7-9 including, among other elements, the contextual signal sources of claims 7-9 used to predict battery demand changes, in combination with the charging and analysis elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851